DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 1/12/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith. 

Drawings
3.	The drawings are objected to because the Figs. 8A-11B are illegible, in particular the smaller, non-bolded print.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of receiving, from a plurality of subscribers, transactional data from the subscribers…; determining… market metric data that describes metrics and metric values at a market level, wherein the metrics at the market level are based on an aggregation of transactional data from the subscribers; determining, for each subscriber and from the transactional data received from the subscribers, benchmark metric data for each subscriber, wherein the benchmark metric data describes, for the subscriber, benchmark values for the subscriber that compare market performance of the subscriber to the metrics at the market level; for each of a particular agricultural unit, determining, for the market metric data and the benchmark metric data, a minimum aggregate level of transactional data for the particular agricultural unit; for each particular agricultural unit for which the aggregation of transactional data for the particular agricultural unit has not achieved the minimum aggregate level, precluding display of the market metric data and the benchmark metric data for the particular agricultural unit; and for each particular agricultural unit for which the aggregation of transactional data for the particular agricultural unit has achieved the minimum aggregate level, allowing display of the market metric data and the benchmark metric data for the particular agricultural unit, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction (including, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for receiving and aggregating grower/shipper enterprise resource planning transactional data into a data analytics, market visualization, and subscriber positional dashboard providing timely, accurate, secure, confidential, and  content-rich industry information to the users which is a commercial interaction. The mere nominal recitation of a data processing apparatus (claim 1), a system comprising a data processing apparatus and a non-transitory computer readable medium in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform claim operations (claim 13), and a non-transitory computer readable medium storing instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations (claim 20), do not take the claim out of the methods of organizing human activity grouping. Thus, under step 2A, prong one of the Patent Eligibility Guidance (PEG), the claims recite an abstract idea.
Under Step 2A, prong two of the PEG, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a data processing apparatus.  The data processing apparatus is recited at a high-level of generality (i.e., as a generic data processing apparatus performing a generic functions of receiving transactional data, determining market metric data, determining benchmark metric data, determining a minimum aggregate level of transactional data, precluding display of market metric and benchmark metric data not achieving a minimum aggregate level and allowing display of the market and benchmark metric data if the minimum aggregate level is achieved) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the PEG, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a data processing apparatus to receive transactional data, determining market metric data,  determining benchmark metric data, determining minimum aggregate level of transactional data, precluding display of market metric data and benchmark metric data for the particular agricultural unit when minimum aggregate level has not been achieved, allowing display of the market metric and benchmark metric data upon achieving a minimum aggregate level, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-12, 14-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunford, Nurhan. “Food Technology Fact Sheet. Big Data and Opportunities for Agriculture and Food Industry.” Robert M. Kerr Food & Agricultural Products Center. Oklahoma Cooperative  Extension Service.  December 2017.-cited for analysis of Big data in the agricultural industry including Ag-Analytics and data visualization web tools to help users.  Websites such as Ag-Analytics, AgSquared, and LocalOrbit.  
US 2021/0120731 (Mota Manhaes et al.)-cited for multi-dimension artificial intelligence agriculture advisor including receiving user inputs, collecting external data, training a model including models creating predictive results for agriculture or agribusiness which includes data such as agriculture supply chain, crop analysis, logistics, location, resource costs, etc. 
US 2019/0087760 (Appel et al.)-cited for a financial data dashboard for use by financial institutions and merchants wherein data from data sources such as transactional records, market data, external data, weather data are received by the system and processed.  Client data is aggregated and a metric is computed. Information is sent to a particular client (i.e., bank or merchant) in the form of a dashboard providing business related recommendations to the merchant and supply chain information regarding merchant to the bank.  
US 10878505 (Blair et al.)-cited for data analytics platform for forecasting future states of commodities including analysis of market data and factors such as weather conditions that effect crop prices and yield.
WO 2021/067257 A1 (Zimmers et al.)-cited for Agriculture Service platform facilitating agriculture management services including different types of data about a user’s agriculture operations, crop level data, historical data, weather data sales data, providing agronomic reports, financial reports.	
	
	
	
	
	
	
	
	
	
		
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694